ON PETITION FOR REHEARING.
SULLIVAN, J.
This case was dismissed on the motion of the respondent at the May, 1907, term of this court, on the ground that the transcript on appeal was not filed and served in the time provided by paragraph 9 of rule 27 of the rules of this court (32 Pac. v). The facts in the case, so far as the decision on the motion is concerned, are sufficiently stated in the opinion on the motion. (90 Pac. 859.) It is earnestly contended by counsel for the appellant that the court has misapprehended the facts and misapplied the law which ought to obtain on those facts. It is contended that during all the time that the case was pending in the United States court, that the proceedings in the state court were coram non judice and void, and counsel for appellant cite McIver v. Florida Central & P. R. Co., 110 Ga. 223, 36 S. E. 775, 65 L. R. A. 437; Kern v. Huidekoper, 103 U. S. 485, 26 L. ed. 354.
In the last, ease above cited it is held that a proper removal of the cause .from a state court to a United States court devests the state court of jurisdiction, but in the case at bar the circuit court of appeals held that the United States court had acquired no jurisdiction by the attempted removal, and hence the removal was not a proper one; aside from that, counsel for appellant appeared in the state court after the attempted removal, tried the ease there, and after judgment had been rendered against the appellant, attempted to take an appeal to this court by serving notice of appeal and filing an appeal bond, and thereafter did nothing further in the matter for about two years. They made no application to this court for an extension of time in which to serve and file their transcript on appeal. They cannot be permitted to blow both hot and cold in this matter. They contend in one breath that the state court had no jurisdiction, and again they claim that they took a valid appeal from the judg*539ment of the state court during the very time that they now contend the state court had no jurisdicion of the case. If the state court had no jurisdiction, they, of course, could take no valid appeal from any judgment rendered by it; but, as we view it, their appeal was a valid appeal, because the case had not been properly removed. Having neglected and failed to comply with the rules in filing their transcript and and in pressing their appeal for more than two years after the appeal was taken, and having utterly failed to comply with the rules of this court in preparing, serving and filing their transcript on appeal, the petition for a rehearing must be denied, and it is so ordered.
Ailshie, C. J., concurs.